Citation Nr: 1436423	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  14-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In his March 2014 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In May 2014 he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2013).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) , 4.1 (2013).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

Although the Veteran claimed entitlement to service connection specifically for PTSD, under the facts of this case, his claim is broader.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (explaining that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  VA treatment records, for example from February 2011, reflect additional psychiatric diagnoses, including substance induced mood disorder and depressive disorder, not otherwise specified.  Also April 2012 VA treatment records include diagnoses of mood disorder and psychosis, both not otherwise specified.  

The AOJ did not adjudicate that part of the claim that goes to disorders other than PTSD.  Furthermore, no examination has been provided in this case.  The VA treatment records show that he has at least recurrent or constant symptoms of a psychiatric disorder.  Service personnel records document that the Veteran was given a General discharge based on recommendations that he be discharged because he either could not or would not follow even the simplest of instructions and was a frequent user of hashish.  Under the facts of this case, it cannot be said that the low threshold of an indication of an association between his service and his current psychiatric disorders have not been met.  As no examination has been conducted in this case, VA must provide one on remand.  

There are no records of VA treatment of the Veteran after April 2012 associated with the claims file.  Given the Board's remand for further evaluation of the Veteran's psychiatric disorders, it is necessary to obtain any relevant records of VA treatment from April 2012 to present.  

In addition, an April 2012 VA treatment record documents a plan to help the Veteran manage his Social Security Administration Disability Insurance benefits, if granted.  On remand, the AOJ must make all necessary efforts to obtain any relevant records associated with any such claim and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran's psychiatric diagnoses for the period of April 2012 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Obtain any available administrative and medical documents from the Social Security Administration (SSA) in connection with a claim by the Veteran for disability benefits, regardless of whether the SSA granted the benefits sought.  Associate any obtained records with the claims file.  If no such records are available, obtain a negative response and associate that response with the claims file.

3.  Make arrangements for the Veteran to be afforded an appropriate examination and obtain a nexus opinion.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

a.  Identify all psychiatric disorders, other than PTSD, that the Veteran has had at any time during the period from approximately November 2011 to the date of the examination.

b.  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such identified psychiatric disorder, other than PTSD, had onset during the Veteran's active service or was caused by his service.  The examiner must provide a complete rationale for any opinion rendered.  That rational must address the significance, or lack thereof, of the comment, found in the service personnel records, that the Veteran was unable or unwilling to follow even the simplest of instructions.

4.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate that part of the claim that concerns entitlement to service connection for a psychiatric disorder other than PTSD, and if appropriate, readjudicate that part of the claim that concerns entitlement to service connection for PTSD.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



